The opinion of the court was delivered by
Barrett, J.
A month after the purchase of the ticket by the plaintiff and his ride on the credit of it from Boston to Rutland, on his journey to Burlington, he claimed the right to go from Walling-ford to Troy on the same ticket and unused coupons. This was denied to him ; and hence this suit. Had he the right claimed ?
His contract was consummated by the purchase of the ticket. That was the only transaction between the parties from which the plaintiff’s right accrued. He knew that he got a through ticket for a less sum than he should have to pay for a ticket to Rutland, and for one thence to Troy. Of course he knew, or had reason to know, that there was some reason why through passage was a matter of interest to the railroads concerned, and that there was some arrangement between them, under which through tickets would be sold for a less sum than separate tickets for the same distance.
The ticket itself notified him of the character of the passage that such arrangement provided. He had ample opportunity to enquire and know under what regulations he could have and use his through ticket. If it should not be to his liking, he could refrain from buying. When handed to him on his calling for it, he could have seen its contents if he had chosen to look. There was no concealment *94nor deceptive practice. After he had got it, he had ample time, before starting on his journey under it, for examining it, and if he did not like the terms, he could have offered it back for that reason, and, without doubt, would have got his money, or a ticket for Rut-land or Burlington at the customary rates.
The case stands then on the single question, whether the railroad companies, as matter of law, were precluded from making such arrangements with each other as they did in this case, in virtue of which the defendant company could lawfully refuse to carry the plaintiff on that ticket from Wallingford to Troy? On this question we have no doubt; but do not propose now “ to grapple with the subject,” as suggested by Judge Redeield in his book on Railways, further than to decide the very case presented upon its special facts. We hold that the plaintiff is not entitled to recover, and the judgment is affirmed.